Order filed August 18, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00338-CV
                                 NO. 14-11-00350-CV
                                   ____________

 ROSE B. GARCIA, INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF
               RICHARD S. BARBOZA, DECEASED, Appellant

                                           V.

                             IRMA G. GALVAN, Appellee


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-58820


                                      ORDER

       Appellant’s brief was due July 29, 2011. No brief or motion for extension of time
has been filed.

       Unless appellant submits a brief, and a motion reasonably explaining why the brief
was late, to the clerk of this court on or before September 12, 2011, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                         PER CURIAM